EXHIBIT 10.9

Fir Tree Value Master Fund, LP

Fir Tree Capital Opportunity Master Fund, LP

Fir Tree Mortgage Opportunity Master Fund, LP

Fir Tree REOF II Master Fund, LLC

c/o Fir Tree, Inc.

505 Fifth Avenue, 23rd Floor

New York, NY 10017

August 11, 2010

Hampton Roads Bankshares, Inc.

999 Waterside Drive, Suite 200

Norfolk, VA 23510

Attention: Douglas J. Glenn, Esq.

Dear Doug:

We refer to the Securities Purchase Agreement dated as of May 24, 2010 among
Hampton Roads Bankshares, Inc. (the “Company”) and the investors party thereto,
as amended and restated by the Second Amended and Restated Securities Purchase
Agreement of even date herewith (as amended and restated, the “Second Amended
and Restated Securities Purchase Agreement”). The parties hereto agree that the
letters dated as of May 23, 2010 and June 30, 2010, between the Company and the
Fir Tree Investors, defined below, regarding the same subject matter, shall be
superseded by this letter agreement and shall have no further effect after this
letter agreement has been executed and delivered by the parties hereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Amended and Restated Securities Purchase
Agreement.

As an inducement to us to (a) enter into the Second Amended and Restated
Securities Purchase Agreement, (b) consent to the Company’s execution of the
Amended and Restated Investment Agreement between the Company CapGen Capital
Group VI LP (the “CapGen Investment Agreement”) and CapGen Investor Letter, in
each case, of even date herewith, and (c) waive our rights under Section 3.12 of
the Second Amended and Restated Securities Purchase Agreement in respect of the
amendment and restatement of the Original Stock Purchase Agreement with respect
to CapGen embodied by the CapGen Investment Agreement, the Company hereby agrees
to pay to Fir Tree Value Master Fund, LP, Fir Tree Capital Opportunity Master
Fund, LP, Fir Tree Mortgage Opportunity Master Fund, LP and Fir Tree REOF II
Master Fund, LLC (the “Fir Tree Investors”), pro rata in accordance with their
respective subscription for Shares, a cash payment in the amount of $500,000 in
immediately available funds (the “Consent Payment”). The Consent Payment shall
be made by the Company to the Fir Tree Investors upon the First Closing to the
bank account designated by the Fir Tree Investors not less than two Business
Days prior to the First Closing.



--------------------------------------------------------------------------------

Douglas J. Glenn, Esq.

August 11, 2010

Page two

 

If you are in agreement with the foregoing, kindly countersign this letter where
indicated below.

Very truly yours,

Fir Tree Value Master Fund, LP

Fir Tree Capital Opportunity Master Fund, LP

Fir Tree Mortgage Opportunity Master Fund, LP

Fir Tree REOF II Master Fund, LLC

 

By:  

 

  Name:   Title: Authorized Person

ACKNOWLEDGED AND AGREED:

HAMPTON ROADS BANKSHARES, INC.

 

By:  

 

  Douglas J. Glenn  

Executive Vice-President, General Counsel

and Chief Operating Officer